NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0131n.06

                                       Case No. 21-3423

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                               FILED
                                                                          Mar 24, 2022
                                                    )                 DEBORAH S. HUNT, Clerk
OLIVIA SINGLETON,
                                                    )
              Plaintiff-Appellant,                  )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE SOUTHERN DISTRICT OF
PSA AIRLINES, INC.; BILLI MAYFIELD                  )       OHIO
aka William N. Mayfield, Jr.,                       )
              Defendants-Appellees.                 )
                                                    )
                                                    )


Before: SILER, KETHLEDGE, and READLER, Circuit Judges.

       SILER, Circuit Judge. Olivia Singleton sued her former employer, PSA Airlines, Inc.,

under Title VII of the Civil Rights Act of 1964 and under Ohio’s antidiscrimination statute, Ohio

Revised Code Chapter 4112. She also brought state-law discrimination claims against former PSA

employee Billi Mayfield. The district court granted PSA’s motion for summary judgment. It

prejudicially dismissed Singleton’s claims against PSA and declined to exercise supplemental

jurisdiction over her claims against Mayfield. We affirm.

                                               I.

       PSA Airlines hired Singleton in 2018 to work as a flight attendant trainee. She began as a

probationary, at-will employee. To become a full flight attendant—and to avoid termination—she

had to complete PSA’s four-week training program.
Case No. 21-3423. Singleton v. PSA Airlines


       Singleton began the training program on February 18, 2018. And just four days in, she had

an in-class disagreement with an instructor, Billi Mayfield. After some back and forth in front of

the class, Mayfield escorted Singleton to the office of Inflight Training Supervisor Jennifer

Cameron. There the two exchanged complaints. Mayfield complained about Singleton’s attitude

and classroom demeanor, and Singleton complained about Mayfield’s uninvitedly “patting”

Singleton’s hair on February 21.

       Singleton never mentioned racial harassment or racial discrimination in her first meeting

with Cameron. But she pulled Cameron aside later that day, and, without Mayfield present, she

lodged two additional complaints. First, she added an extra detail to the February 21 hair-touching

incident. Mayfield hadn’t just touched her hair, he also commented on its texture: He said her

hair was unusually soft because black people typically “only wear weaves and glue.” Singleton

also told Cameron that on one occasion she wore an afro hairstyle to class, and Mayfield asked if

she’d “just rolled out of bed.” Cameron relayed these complaints to Andrea Roush, PSA’s

Manager of Inflight Training.

       In the days following Singleton’s two conversations with Cameron, Mayfield reported

several issues about Singleton’s behavior. In an email to Cameron and Roush on February 27,

Mayfield accused Singleton of rolling her eyes in class. And on February 28, he reported

“recurring issues with [Singleton’s] attitude.”

       On March 1, 2018, four other people complained about Singleton’s behavior. Jennifer

Cameron saw Singleton behave inappropriately during an evacuation drill, Instructor Lisa Wulff

accused Singleton of disrupting her class, Instructor Morgan Fussinger complained about

Singleton’s “unprofessional and unpleasant” attitude, and a student complained about Singleton

“constantly making negative comments under her breath.” Roush reviewed the complaints and


                                                  -2-
Case No. 21-3423. Singleton v. PSA Airlines


then sent a recommendation to Debra Hoke, PSA’s Director of Inflight Services, to release

Singleton from the training program and terminate her employment. Hoke conferred with HR,

accepted Roush’s recommendation, and fired Singleton, effective March 3, 2018.

       Just as multiple instructors complained about Singleton’s behavior, multiple students

complained about Mayfield’s conduct. On March 1, a Jewish student accused Mayfield of

performing a Sieg Heil salute in class. Another student accused Mayfield of telling anti-Catholic

jokes and commenting on “white trash people.” And, on March 8, an African-American student

(Philip Duclas) accused Mayfield of making a racist comment. Mayfield allegedly told Duclas he

was “so black” that all Mayfield could see were “his eyes and his teeth.” PSA investigated these

complaints and fired Mayfield on March 9, 2018.

       On May 30, 2019, Singleton sued PSA and Mayfield in federal court. She accused PSA of

fostering a racially hostile work environment, of racial disparate treatment, of national-origin

discrimination, and of unlawful retaliation, all in violation of Title VII and Ohio Revised Code

Chapter 4112. She also brought a series of state-law claims against Mayfield. The district court

granted PSA’s motion for summary judgment and then declined to exercise supplemental

jurisdiction over the state-law claims against Mayfield.

       On appeal, Singleton challenges the district court’s dismissal of her hostile-work-

environment, disparate-treatment, and retaliation claims. She has not challenged the dismissal of

her national-origin-discrimination claims.

                                                II.

       We review an order granting summary judgment de novo. George v. Youngstown State

Univ., 966 F.3d 446, 458 (6th Cir. 2020).




                                               -3-
Case No. 21-3423. Singleton v. PSA Airlines


        First to the hostile-work-environment claims.1 For a race-based hostile-work-environment

claim to survive summary judgment, the plaintiff must show (1) she belongs to a protected class,

(2) she was subjected to unwelcome harassment, (3) the harassment was based on her race, (4) the

harassment affected a term, condition, or privilege of her employment, and (5) the employer knew

or should have known about the harassment but failed to take corrective action. Khalaf v. Ford

Motor Co., 973 F.3d 469, 482 (6th Cir. 2020).

        Singleton fails to satisfy the fourth element. It requires us to consider the totality of the

circumstances—including the frequency of the discriminatory conduct, its severity, whether it was

physically threatening or humiliating, and whether it unreasonably interfered with the plaintiff’s

work performance—to determine whether the racial harassment was “sufficiently severe or

pervasive to alter the conditions of . . . employment and create an abusive working environment.”

Phillips v. UAW Int’l, 854 F.3d 323, 327 (6th Cir. 2017) (quotation marks and citation omitted).

Element four imposes a hefty burden on plaintiffs, and rightly so. “[T]o hold otherwise would risk

changing Title VII into a code of workplace civility.” Id. (quotation marks and citation omitted).

        No reasonable juror could find Singleton suffered racial harassment severe or pervasive

enough to alter the terms, conditions, or privileges of employment. As an initial matter, we only

consider harassment directed at African Americans. See Williams, 643 F.3d at 511 (“[O]nly

harassment based on the plaintiff’s race may be considered.”). So placing aside Mayfield’s

comments or gestures about “white trash,” Catholics, and Jewish students, we’re left with four

incidents that concerned Singleton’s race. On or about February 19, Singleton wore an afro

hairstyle to class and Mayfield asked her if she just “rolled out of bed.” On February 21, Mayfield


1
          Singleton sued PSA under both Title VII and Ohio Revised Code Chapter 4112. This court’s Title VII
precedents apply “with equal force” to Chapter 4112 claims, Johnson v. Univ. of Cincinnati, 215 F.3d 561, 571 n.4
(6th Cir. 2000), so we analyze Singleton’s state and federal claims simultaneously.

                                                      -4-
Case No. 21-3423. Singleton v. PSA Airlines


touched Singleton’s hair and called it unusually soft because “black people only wear weaves and

glue.” On another occasion Mayfield said he’s “not racist because he has black members in his

family.” Finally, Mayfield said one of Singleton’s classmates was “so black” that “the only thing

he could see was [the classmate’s] eyes and teeth.2”

        None of these incidents was physically threatening or humiliating. And none of them,

individually or collectively, amounts to severe racial harassment. We regularly reject hostile-

work-environment claims involving conduct considerably more egregious. See, e.g., Williams v.

CSX Transp. Co., Inc., 643 F.3d 502, 513 (6th Cir. 2011) (no hostile work environment where

supervisors called Jesse Jackson and Al Sharpton “monkeys” and said black people should “go

back to where they came from”).

        Singleton’s racial-disparate-treatment claims also fail as a matter of law. Evidence of racial

discrimination comes in two forms: direct and indirect. When (like here) a disparate-treatment

claim relies exclusively on indirect evidence, we apply the McDonnell Douglas burden-shifting

framework. Clay v. United Parcel Serv., 501 F.3d 695, 703 (6th Cir. 2007). The initial burden

lies with the plaintiff to establish a prima facie case. McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973). A plaintiff shoulders her burden by showing (1) she is a member of a

protected class, (2) she suffered an adverse employment action, (3) she was qualified for the

position at issue, and (4) she was treated differently than similarly situated employees who aren’t

members of her protected class. Chattam v. Toho Tenax Am., 686 F.3d 339, 347 (6th Cir. 2012)

(citation omitted). If the plaintiff establishes each element, the burden shifts to the employer “to



2
         Singleton “assumes” she overheard this comment. Viewing the evidence in her favor, we accept her
assumption and consider the comment. See Jackson v. Quanex Corp., 191 F.3d 647, 661 (6th Cir. 1999) (when
evaluating a hostile-work-environment claim, courts may consider instances of racial harassment directed at all
members of the plaintiff’s protected class so long as the plaintiff was aware of the harassing conduct).

                                                     -5-
Case No. 21-3423. Singleton v. PSA Airlines


articulate some legitimate, nondiscriminatory reason” for the plaintiff’s adverse employment

action. McDonnell Douglas, 411 U.S. at 802. Then “the burden shifts back to the plaintiff to show

pretext—i.e. that the employer’s explanation was fabricated to conceal an illegal motive.” Chen

v. Dow Chem. Com., 580 F.3d 394, 400 (6th Cir. 2009).

       Singleton has failed to identify a similarly situated non-African-American employee whom

PSA treated more favorably. To be similarly situated for purposes of Title VII, employees must

be “similarly situated in all relevant respects.” Tennial v. United Parcel Serv., 840 F.3d 292, 304

(6th Cir. 2016).

       Singleton proffers two comparators, neither of whom fits these criteria. She first claims to

be similarly situated to “other students” who disrespected Mayfield and came to class unprepared.

But because she identified neither the names nor the races of these other students, we cannot

determine whether they were outside of her protected class. She also claims to be similarly situated

to Mayfield, but Mayfield is an unsuitable comparator because he held a different position and

engaged in different conduct. Besides, PSA investigated the myriad complaints against Mayfield

and promptly terminated him, just as it promptly terminated Singleton.

       Singleton’s retaliation claims fare no better. Title VII’s antiretaliation provision forbids an

employer from “discriminating against” an employee because the employee “has opposed”

unlawful employment practices or “has made a charge, testified, assisted, or participated in” a Title

VII hearing, proceeding, or investigation. 42 U.S.C. § 2000e-3(a).

       Singleton believes PSA terminated her because she opposed racial discrimination. She

proceeds under a cat’s paw theory of liability. See Wyatt v. Nissan N. Am., Inc., 999 F.3d 400, 420

(6th Cir. 2021). In other words, she believes biased non-decisionmakers (Mayfield and Roush)

caused an unbiased decisionmaker (Hoke) to fire her.


                                                -6-
Case No. 21-3423. Singleton v. PSA Airlines


         Singleton’s claims fail step one of the McDonnell Douglas framework.3 To establish a

prima facie case of retaliation, Singleton must show (1) she engaged in conduct protected by Title

VII, (2) PSA had knowledge of her protected activity, (3) “thereafter, [PSA] took an employment

action adverse to [her],” and (4) “there was a causal connection between the protected activity and

the adverse employment action.” Arendale v. City of Memphis, 519 F.3d 587, 606 (6th Cir. 2008)

(quoting Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000)).

         Once again, the problem is element four. Singleton hasn’t shown a causal connection

between her protected activity and her termination. She relies primarily on the fact that PSA fired

her eight days after she raised her racial discrimination concerns with Cameron. Temporal

proximity, however, is generally insufficient to establish a prima facie case; successful plaintiffs

typically pair temporal proximity “with other indicia of retaliatory conduct.” Randolph v. Ohio

Dep’t of Youth Servs., 453 F.3d 724, 737 (6th Cir. 2006) (citation omitted). And Singleton’s other

indicia falls short.

         She first points to Mayfield’s behavior after February 22. Singleton believes she received

“closer disciplinary scrutiny” after her complaint, and closer disciplinary scrutiny suggests a causal

link between her protected activity and Hoke’s decision to terminate her. But no evidence suggests

Mayfield—or, for that matter, any of the other instructors who reported issues with Singleton—

knew that Singleton had raised racial discrimination concerns with Cameron.




3
          Singleton claims to have direct evidence of retaliation. She offers the following examples: at some point
Mayfield said “he could make or break” his students because he was “friends with people in HR,” Roush “rolled her
eyes” when she heard Singleton’s Mayfield-related complaints, Roush asked why students complaining about
Mayfield “have to take offense to everything,” and Roush responded to “some students” complaining about Mayfield
by saying she “was tired of the bullshit.” None of this amounts to direct evidence. Imwalle v. Reliance Med. Prod.
Inc., 515 F.3d 531, 543–44 (6th Cir. 2008) (“Direct evidence is that evidence which, if believed, requires no inferences
to conclude that unlawful retaliation was a motivating factor in the employer’s action.”).

                                                         -7-
Case No. 21-3423. Singleton v. PSA Airlines


       Next, she claims Roush “rolled her eyes” and responded dismissively when Cameron told

her about Singleton’s race-related complaints. But the record shows that Roush reacted as such

not when confronted with Singleton’s complaints, but when made aware of “complaints about”

Mayfield lodged by others. And even accepting Singleton’s assertion, several inferential leaps

separate Roush’s eye rolling and dismissiveness from the pertinent conclusion: that Singleton’s

second conversation with Cameron on February 22 was causally connected to Debra Hoke’s

decision to release her from PSA’s training program. The connection between Roush’s eye rolling

on February 22 and the recommendation she sent to Hoke in early March is too tenuous to support

a prima facie case.

       AFFIRMED.




                                              -8-